272 S.W.2d 388 (1954)
J. B. GLASSCOCK et ux., Appellants,
v.
Robert Y. BLACK et ux., Appellees.
No. 10286.
Court of Civil Appeals of Texas, Austin.
October 13, 1954.
Rehearing Denied November 17, 1954.
Wm. E. Davenport, San Angelo, for appellants.
Forest A. Harding, San Angelo, for appellees.
PER CURIAM.
Appellees, Robert Y. Black and wife, have moved to dismiss this appeal filed herein by appellants J. B. Glasscock and wife. One of the grounds of such motion is that appellants failed to give notice of appeal as required by Rule 353, T.R.C.P.
Appellants' transcript was filed in this Court on July 19, 1954. Appellees' motion to dismiss was filed August 3, 1954.
A careful examination of the transcript discloses that the only notice of appeal therein is found in appellants' appeal bond which was filed in the trial court June 29, 1954. This notice would, no doubt, be sufficient if it had been timely filed.
Rule 353, supra, requires that notice of appeal be given or filed as therein provided "* * * within ten days after the judgment or order overruling motion for new trial is rendered."
The judgment in this case was rendered April 26, 1954, and appellants' motion for new trial was overruled June 1, 1954.
It is obvious that appellants did not give notice of appeal within the time prescribed by the rules. Under these circumstances we have no jurisdiction except to dismiss this appeal. Howe v. Howe, Tex. Civ.App., 223 S.W.2d 944, Eastland, writ refused; Backus v. Roper, Tex.Civ.App., 195 S.W.2d 261, Fort Worth.
Appeal dismissed.